As filed with the Securities and Exchange Commission on November 27, 2013 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number (811-05037) Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Elaine E. Richards Professionally Managed Portfolios 2020 E. Financial Way, Ste. 100 Glendora, CA 91741 (Name and address of agent for service) (626) 914-7363 Registrant's telephone number, including area code Date of fiscal year end: June 30 Date of reporting period:September 30, 2013 Item 1. Schedule of Investments. DSM Global Growth Fund SCHEDULE OF INVESTMENTS at September 30, 2013 (Unaudited) Shares Fair Value COMMON STOCKS: 99.8% Aerospace & Defense: 9.1% European Aeronautic Defence and Space Co. $ Precision Castparts Corp. Safran SA Beverages: 1.9% Monster Beverage Corp. * Biotechnology: 9.0% Alexion Pharmaceuticals, Inc. * Celgene Corp. * Capital Markets: 5.1% BlackRock,Inc. Partners Group Holding AG Chemicals: 7.5% Linde AG Monsanto Co. Syngenta AG Commercial Banks: 1.9% HDFC Bank, Ltd. - ADR Energy Equipment & Services: 1.9% Eurasia Drilling Co., Ltd. Gas Utilities: 1.6% China Resources Gas Group, Ltd. Health Care Equipment & Supplies: 1.5% Sonova Holding AG Hotels, Restaurants & Leisure: 16.2% Beijing Enterprises Holdings, Ltd. GalaxyEntertainmentGroup,Ltd. * Hutchison Whampoa, Ltd. Sands China, Ltd. Wynn Macau, Ltd. Yum!Brands,Inc. Internet Software & Services: 12.0% eBay,Inc. * Google,Inc. - Class A * TencentHoldings,Ltd. YandexNV - Class A * IT Services: 6.5% MasterCard,Inc. - Class A Visa,Inc. - Class A Media: 8.7% DiscoveryCommunications,Inc. - Class A * Omnicom Group, Inc. Time Warner, Inc. Multiline Retail: 2.4% Dollar General Corp. * Pharmaceuticals: 2.6% UCB SA Professional Services: 3.4% DKSH Holding, Ltd. 29 SGS SA Software: 2.1% SAP AG - ADR Specialty Retail: 2.1% Chow Tai Fook Jewellery Group, Ltd. Textiles, Apparel & Luxury Goods: 4.3% Prada SpA Swatch Group AG TOTAL COMMON STOCKS (Cost $2,893,914) SHORT-TERM INVESTMENT: 0.2% STIT-Treasury Portfolio, 0.02%^ TOTAL SHORT-TERM INVESTMENT (Cost $8,272) TOTAL INVESTMENTS IN SECURITIES: 100.0% (Cost $2,902,186) Liabilities in Excess of Other Assets: 0.0% ) TOTAL NET ASSETS: 100.0% $ * Non-income producing security. ^ Annualized seven day yield as of September 30, 2013. ADR - American Depository Receipt GDR - Global Depository Receipt The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor's Financial Services LLC ("S&P").GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. The cost basis of investments for federal income tax purposes at September 30, 2013 was as follows+: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ +Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund’s previous fiscal year end.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. Summary of Fair Value Disclosure at September 30, 2013 (Unaudited) The Fund utilizes various methods to measure the fair value of most of its investments on a recurring basis.U.S. Generally Accepted Accounting Principles establishes a hierarchy that prioritizes inputs to valuation methods.The three levels of inputs are: • Level 1 — Unadjusted quoted prices in active markets for identical assets or liabilities that the Funds have the ability to access. • Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. • Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available; representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The following is a summary of the inputs used to value the Fund's investments as of September 30, 2013. Level 1 Level 2 Level 3 Total Common Stocks ^ $ $
